                                          13 Filed 08/11/21 Page 1 of 2
          Case 7:21-cr-00401-KMK Document 14

NECHELESLAW LLP
ATTORNEYS AT LAW

535 5th Ave, 4th Floor
NEW YORK, N.Y. 10017
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646
                                             August 10, 2021

Via ECF
Hon. Kenneth M. Karas
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601



               Re: United States v. Chaskel Landau, 21-cr-401 (KMK)

Dear Judge Karas:

       I respectfully write to request that Your Honor make the requisite finding,
pursuant to the Coronavirus Aid, Relief, and Economic Security Act (the “CARES
Act”), § 15002(b), Pub. L. No. 116-136 (2020), to allow Mr. Landau’s scheduled guilty
plea to go forward by video-conference.

       The Court previously referred the defendant’s change of plea proceeding to
the Honorable Paul E. Davison, (U.S.M.J). That proceeding is scheduled to take
place tomorrow at 2:30 p.m. However, Mr. Landau is no longer permitted to appear
in person in light of the restrictions set forth in the Court’s Ninth Amended
Standing Order M10-468, dated August 6, 2021 (“Restrictions on Entry to the
Courthouses”). Because of those restrictions, Mr. Landau would not be permitted
entry to the Courthouse until approximately August 23, 2021.

       In the Court’s Fifth Amended Standing Order M10-468, dated June 15, 2021
(“Video Teleconferencing and Telephone Conferencing for Criminal Proceedings”),
Chief Judge Laura Taylor Swain, pursuant to the CARES Act, extended the use of
remote proceedings in felony plea hearings conducted in this district through
September 20, 2021. The Standing Order provides that a plea hearing may be
conducted by videoconferencing with the consent of the defendant after consultation
with counsel, and upon a finding by the presiding judge that the proceeding “cannot
be further delayed without serious harm to the interests of justice.”
                                           13 Filed 08/11/21 Page 2 of 2
           Case 7:21-cr-00401-KMK Document 14




      We submit that such a delay in the change of plea proceeding would cause
serious harm to the interests of justice by, among other things, delaying a critical
proceeding in this matter that the defendant is prepared for now, and requiring the
parties to expend resources on potentially preparing for trial when the defendant is
prepared to enter a change of plea. Mr. Landau has consulted with counsel and
consents to this request.

        Accordingly, we respectfully request that the change of plea proceeding be
conducted by videoconference; and that this Court make a finding, by endorsing this
letter, that holding the proceeding by videoconference satisfies the standards under
the CARES Act and the June 15, 2021 Standing Order.

       I have spoken to AUSA Qais Ghafary and he consents to this request.



                                                  Respectfully submitted,
                                                        /s/
                                                  Gedalia M. Stern

Cc: AUSA Qais Ghafary (via ECF)


  Granted. The Court finds, for the reasons stated herein, that the plea
  proceeding in this case cannot be delayed without serious harms to
  the interests of justice and therefore may be done remotely under the
  CARES Act.

  So Ordered.



 8/11/21
